 500DECISIONSOF NATIONALLABOR RELATIONS BOARDWhiting CorporationandUnited Steelworkers ofAmerica,AFL-CIO. Cases 13-CA-9250 and 13-CA-9366February 11, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDBROWNOn April 7, 1970, Trial Examiner Lowell Goerlichissued his Decision in Case 13-CA-9250, finding thatthe Respondent had engaged in and was engaging incertain unfair labor practices and recommending thatit cease and desist therefrom and take certain affirma-tiveaction,as set forth in the attached TrialExaminer'sDecision.He further found that the Re-spondent had not engaged in certain other unfair la-bor practices alleged in the complaint and recom-mended that such allegations be dismissed.On April 28, 1970, the National Labor RelationsBoard issued an Order in which it ordered,interalia,that the record in Case 13-CA-9250 be reopened, thatCase 13-CA-9366 in which a complaint had issued beconsolidated therewith, and that the consolidatedproceeding be remanded for hearing before Trial Ex-aminer Goerlich.lOn August 11, 1970, Trial Examiner Lowell Goer-lich issued his Supplemental Decision in Cases 13-CA-9250 and 13-CA-9366, finding that the Respon-dent had not engaged in the unfair labor practicesalleged in the complaint in Case 13-CA-9366 andrecommending that the complaint therein be dis-missed inits entirety, as set forth in the attached TrialExaminer's Supplemental Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief; theChargingParty filed exceptions to the TrialExaminer's Supplemental Decision and a supportingbrief; the General Counsel filed cross-exceptions tothe Supplemental Decision and a supporting brief;and the Respondent filed a brief in answer to thecross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member pan-el.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision and Supplemental Decision, theexceptions, cross-exceptions, and briefs, and the en-tire record in these cases, and hereby adopts the find-ings,conclusions,and recommendationsof the TrialExaminer?ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adoptsas itsOrder the RecommendedOrder of the Trial Examiner, and hereby orders thatthe Respondent, Whiting Corporation, Harvey, Illi-nois, its officers,agents, successors,and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order,as hereinmodified,3 and thatthe complaint in Case 13-CA-9366 bedismissed in itsentirety.1.Delete from the present paragraph 1(e) the word"related."2.Delete the next to the last paragraph of theRecommended Order.3. In footnote 27 of the Trial Examiner'sDecision,substitute "20" for "10" days.iOn June 9,1970, the Board granted the Union's request to withdraw thepetitionin Case 13-RC-1 1866and certified the resultsof the July11, 1969,election therein,which the Union lost The Union's objections to that elec-tion are therefore moot2ChairmanMillerwouldnot find violative of the Act(1)PeterHammond's remark to a group of employees on the day after the electionthat his father wanted toknow why "near half the people in the plant votedfor theunion," which he does not consider unlawful interrogation, (2) thestatements of supervisors that employees did not need a union,which, in hisview, didnot impress employees with the futility of choosing a union, and(3) SupervisorCarvey's repeated approaches to employee Sopko during theelection campaign for the purpose of union discussions,which he does notfind coercive3 The Charging Party haswithdrawn its request for a bargaining order, butseeks time,on or off company premises,to be paidfor bythe Respondent,in which union representatives and/or an agent of the Board may explain tothe employees their rights under theAct In addition,the Union requests thatthe Respondentbe requiredto mail the remedial notice to all employees andprovide theUnion access tothe companybulletin boards for a period of IyearAs we do not believe that theunfair labor practices found hereinwarrant unusual remedial action,the Charging Party's request is denied.Tasty BoxLunchCo, Inc,175 NLRB No 7TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELLGOERLICH,Trial Examiner:The charge in Case13-CA-9250 was filed by theUnited Steelworkers ofAmerica,AFL-CIO,hereinafter referred to as the Union,on July22, 1969,1and a copy thereof was served on Respon-dent Whiting Corporation on or aboutJuly 23.A comp aintand notice of hearing was issued on December 30 andamendment to the complaint was allowed on January 28,1970.The complaint and amendment to the complaintcharged that the Respondent had violated Section 8(a)(1) ofthe NationalLaborRelations Act, as amended,herein re-ferred to as the Act,by certain specific acts of unlawfulinterrogation,threats of discharge,promises of economicbenefits,and other unlawful acts which interfered with theiUnless otherwise noted all dates herein refer to the year 1969.188 NLRB No. 56 WHITING CORP.employees' rights as guaranteed by Section 7 of the Act. TheRespondent filed timely answer denying that it had engagedin or was engaging in any of the unfair labor practicesalleged.On December 31, the Acting Regional Director issued areport on objections, order consolidating cases and noticeofconsolidated hearing. Among other things the ActingRegional Director found that the objections to the electionconducted on July 1 I filed by the Petitioner included allega-tions which were also the subject of the charges filed in Case13-CA-9250 involving the same parties wherein a com-plaint and notice of hearing had been issued and that thesubstantial and material issues which were raised by theobjections could best be resolved on the basis of recordtestimony and evidence developed at a hearing. The ActingRegiona Director ordered that Case 13-RC- 11866 be con-solidated with Case 13-CA-9250 for the purpose of hearing,ruling, and preparation of a decision by a Trial Examiner.The Acting Regional Director further ordered that the TrialExaminer designated for the purpose of condiwting a hear-ing "shall prepare and cause to be served on the parties areport containing resolutions of credibility of witnesses,findings of fact and recommendations of the National La-bor Relations Board."A petition for an election in Case 13-RC-11866 had beenfiled on May 7, and the stipulation for consent election wasapproved on May 26. An election by secret ballot was con-ducted under the supervision of the Regional Director onJuly 11. A majority of the valid votes counted plus theremainingchallenged ballots was not cast for the Petitioner.The consolidatedcases cameon for hearing on January28, 29, and 30, 1970, at Chicago,Illinois.Each party wasafforded a full opportunity to be heard, to call, examine andcross-examine witnesses, to argue orally on the record, tosubmit proposed findings of fact and conclusions, and tofile briefs. All briefs have been carefully considered by theTrial Examiner .2Upon the whole record 3 and upon his observation of thewitnesses the Trial Examiner makes the following:FINDINGS OFFACT,CONCLUSIONS,AND REASONS THEREFORITHE BUSINESS OF THE RESPONDENTThe Respondent is and has been at all times materialherein a corporation duly organized under and authorizedto do business by the laws of the State of Illinois. At all timesmaterial herein the Respondent has maintained its officeand factory at 157th and Lathrop Streets, Harvey, Illinois,where it is now and has been at all times material hereinengaged inthe manufacture, sale, and distribution of stand-ard and custom-made overhead cranes and foundry equip-ment.During the calendar year 1969, a representative year,the Respondent had a gross volume of business in excess of$50 million and sold and delivered products valued in ex-cess of $5 million directly to locations in States outside theState of Illinois. In addition to its Harvey location, theRespondent maintains plants in Gadsden, Alabama, andWelland, Ontario. Both of these other two plants are organ-ized with the Gadsden, Alabama, plant having the Glass2 The Official Report of the Proceedings contains 558 pages,213 pages ofbriefs weresubmitted3That part of the Motion to Correct Official Report of Proceedings whichwas not objected to by any of the parties and General Counsel's proposalsIand 2 were granted and the Official Report of the Proceedings is correctedaccordingly501and Ceramic Workers and the Welland plant having theUnited Steelworkers of America.The Trial Examiner hindsthat at all material times herein the Respondent was anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7)of the Act.IITHE LABOR ORGANIZATION INVOLVEDUnited Steelworkersof America, AFL-CIO,is and hasbeen at all times material herein a labor organization withinthe meaning of Section2(5) of the Act.IIITHEUNFAIR LABOR PRACTICESFirst: Activities of Peter Hammond-The Union'sorganiza-tional campaign commenced at the Respondent's Harvey,Illinois,plant in April 1969. As noted a petition for anelection was filed by the Union on May 7 and theelectionwas conducted on July 11. During the election campaign theRespondent openly opposed the Union by letters, speeches,and handbills. Personnel Director Harley A. Bauch ex-plained to the Respondent's supervisorsthat "consistentwith [the Respondent's] regular practice, Whiting was non-union and [it] chose toremain soif possible."T. L. Hammond was the chairman of the Respondent'sboard of directors. He owned 25,000 shares of its stock andvoted certain stock which was held in trust, some of which(1180 shares) was in trust for his 19-year-old sonPeter Ham-mond, a fact which was known to Peter. In all 1,080,000shares were issued and outstanding. During theelectioncampaignT.L.Hammond was informed of theRespondent's campaign efforts and upon at least one occa-sion he distributed a handbill to employees in front of theplant.4 The handbill was blank except for the suggestionthat if the Union prevailed what the Union could do for theemployees was "blank."'During the election campaign Peter worked in the plant.He was one of a number of relatives of employees whoworked for the Respondent. Peter's father had arranged forhis job. According to Peter his father asked him "not to waxeloquently the union-company situation." Said Peter, "Hewas afraid that my personal opinions would be miscon-strued as company policy." Peter knew that the Companydid not want the Union to prevail.Around the middle of June Peter conversed with employ-ee Wallace Johnson who believed Peter was the owner's son.Peter told Johnson that he knew how he was going to voteand that he might as well lay it out on the table so he couldsee where he was going. Peter also told him that "if theUnion got in . . . the Hammonds might sell out, excepttrackmobile, and move it to Alabama.' On cross-examina-tion Johnson quoted Peteras stating,"Keep it under youIn weighing the testimonial defense of the Respondent it is significantthatRespondent PresidentJack A Handley testifiedfor the Respondent thatT L Hammond had nottaken anactive rolein the election campaign butupon cross-examination testified thatHammond hadhandbilled and hadparticipated in boardof directors'meetings.5As noted by the court inHendrix Mfg Co, Inc v N L R B, 321F.2d 100,104 (CA 5)When, asdone here,an employersets out to campaign against a union,one of the risks is thatout of zeal,ignorance,or otherwise,foremen,supervisors,and similar representatives in championing the anti-unioncausewill overstep the mark.Thus it isunderstandable that those supervisors who observedT. L Ham-mond distributing handbills would have done their "thing" for the advance-ment of the employer'santiunion campaign6 Peter testifiedthat Johnson had asked him to tell himwhat theCompany's policy was towards the Union.Peter refused and said, "Iknowhow you stand You know youare for the unionYou know Iam for thecompany So let's drop it " 502DECISIONSOF NATIONALLABOR RELATIONS BOARDhat, but if the Union gets in, there is some chances that theHammond family may sell out,all except trackmobile, anditwillmove to Alabama."Peter denied the statement.On the day of the election Peter engaged in a conversa-tion with employee Lemmie Cogar,sometime after Cogarhad voted,in which the Union was a subject.Among otherthings Peter said to him,"I'll tell you and all the otherpeople for the Union,there's the door and you can get out."Coggar's boss,J. B. Noah,was in the vicinity.Peter turnedto him and said,"If he is going to argue Union,send himhome."Noah sent Cogar home.Cogar clocked out at 4:18 p.m.Had he not been sent home he would have remained at workuntil 4:30 p.m.Peter denied that he had told Noah to sendCogar home but admitted that he had engaged in a conver-sation with Cogar in which Cogar had defended the Unionand he had defended the Company.According to Peter hewaxed angry at Cogar's accusations against the Companyand as Cogar picked up his equipment and started down theaisle he followed him. He caught him at the intersection ofthe trackmobile aisle and the general aisle where he told himthat "he was not paid to downgrade the company policiesand extol the values of the union.He was being paid as awelder."Peter was prepared to say more as SupervisorNoah approached.According to Peter,he said nothing toNoah and he heard Noah say nothing.Noah admitted thathe had heard the phrase"downgrading of the company" butdenied that he had sent Cogar home.On the day after the election Cogar heard Peter remarkto a group of employees that his father wanted to know why"near half the people in the plant voted for the union."In judging the credibility of the foregoing witnesses theTrial Examiner has carefully noted the demeanor of all thewitnesses.As to Peter Hammond,he appeared as a dissem-bler endeavoring to pretend truth by half truths.Moreover,the Trial Examiner is convinced that his fealty to his fatherand to his father's cause conditioned his testimony. TheTrial Examiner finds that Peter made the remarks attributedto him.Additionally,the fact that Cogar clocked out 12minutes prior to the end of his workday adds credence tothe conclusion that he was sent home as he testified. Thisaction taken as a reprisal by Foreman Noah for union talk,where there appears to have been no valid rule prohibitingunion discussion, at the behest of Peter Hammond, was aclear violation of Section 8(a)(1) of the Act.Whether Peter Hammond'sother activities describedabove were violations of the Act depends on whether Peteroccupied a position in which employees were caused tobelieve that he was speaking for the employer.T. L. Ham-mond feared that the"personal opinions" of Peter "wouldbe misconstrued as companypolicy,"but neither he nor anyother member of management neutralized this apprehen-sion by a disavowal of Peter's ostensible agency. Employeeswere permitted to believe(as fearedby T. L.Hammond)thateter's opinions were companypolicy.Such belief wasfurther fortified in that Peter stood on the side of manage-ment in the union management controversy.Thus the Res-pondent knowingly placed Peter in a position,the naturalconsequence of which was to cause employees to believethat he was speaking and acting for management.HavingrThe credibilityresolutionsof theTrial Examiner have beenderived froma review of the entire testimonial record and exhibits with due regard for thenatural logicof probability,the demeanor of the witnesses,and the teachingsofN. L R B v Walton Manufacturing Company,369 U.S 404, 408 As to thosewitnesses who testified in contradiction to the Trial Examiner's findings, theTrial Examiner has discredited theirtestimonyeither as having been inconflict with the testimony of credible witnesses or because it is in and ofitself incredulousand unworthy of beliefdone so the Respondent may not claim immunity for thecoercive effect of Peter's unlawful acts.SeePhillips Indus-tries, Incorporate4172 NLRB No. 232, affd.Clarke v. N.L.R.B., 410 F.2d 756 (C.A. 4);General Metal Products Compa-ny, 164 NLRB 64, affd. 410 F.2d 473 (C.A. 6), cert. denied396 U.S. 830. The Trial Examiner finds that Peter Ham-mond was an agent of the Respondent within the intend-ment of Section 2(13) of the Act.The Trial Examiner further finds that the Respondent, byPeter Hammond's statement to employee Johnson that heknew how he was going to vote, created the impression ofsurveillance of union activities, and by his remark that if theUnion got in that there is some chance that the Hammondfamily will sell out, except for the trackmobile which will bemoved to Alabama, threatened a reprisal 8 for union affec-tion and thereby the Respondent violated Section 8(a)(1) ofthe Act. Peter Hammond's interrogation of employees onJuly 12 as to why "near half the people in the plant votedfor the union" was likewise in violation of 8(a)(l) of the Act.Second: Activities of SupervisorWalter Banisak:Duringthe first week of June, while Edward Goodwin was passingout union literature, Supervisor Walter Banisak asked him,"What do you guys want anyway?" Goodwin answered,"More money." Banisak continued, "If you want moremoney I will get you another job at another factory whereyou can make more money but you will all have to go towork."Around the middle of June while Goodwin was againdistributing union literature, Banisak asked Goodwin "ifWhiting was such a bad place to work why do so many ofthe guys who left want to come back"Banisak alsocommented that "some of the guys going to leave here if theunion don't come in will want to come back."Banisakrecalled the conversation but his version differed from thatofGoodwin. He testified that he had asked Goodwin,"What's wrong with our insurance?"9Third: Activities of Supervisor Peter Butkus:Approximate-ly 2 weeks before the election Supervisor Peter Butkus cameto employee Coy Land's machine and asked him how theorganizing drive was going. Land answered, "As far as Icould see, it looked very good for the union at that time."Negotiations were discussed and Butkus said that negotia-tions were "like the union's taking a gun and putting it inthe company's back, making their demands." Butkuscompared negotiations "as similar to an organization at thatparticular time that was demanding money from the nu-merous church organizations." He added that "if peopledidn't like things at Whiting Corporation that they probablyshould go somewhere else. Butkus acknowledged the con-versation.While his version was somewhat different he tes-tified that he had asked Land, "Do you thing the union willmake it this time." Land's version is credited.Fourth: Activities of Supervisor Eugene Bruggeman:Dur-ing the middle of June Superviosr EugeneBruggggeman askedemployeeWallace Johnson what was "bothering" him.During the conversation that followedBruggeman re-marked, "Which would you prefer? A twenty cent raise orbetter insurance?"10Fifth: The activities of Supervisor Matt Carvey:EmployeePaul Sopko was a known union activist who participated ina number of incidents which the General Counsel claims9SeeN L R B v Gisse! Packing Co,395 U.S 5759 The TrialExaminer denied an amendment incorporating the above inci-dents in the complaint; however, itis theopinion of the TrialExaminer thatthe interrogations constitute interference with the election.10 The General Counselcontends that the latter remark constitutes a prom-ise of a benefit.The Trial Examinerfinds otherwiseAs toEugene Brugge-man, the allegation in paragraph VI(c) of the complaintisdismissed. WHITING CORP.involved unfair labor practices.Sopko recorded these inci-dents in a notebook which was made available to theRespondent's counsel.Several of these incidents involvedSupervisorMatt Carvey.The first occurred on May 22;Carvey came to Sopko's work area and said that fellows likeW ko"didn'tneed a union."Carvey also commented,"w would it look if I pay a colored fellow the same asWebb and Green?"On June 3 Carvey approached Sopko's work area againand asked him "how the union was going and how the cardswere going."Sopko named some "hopeful figure [150cards].'Carvey replied," . . you can't trust these guys.They will sell you out for a cockle or a dime....It's lotseasier to get them in than to get them out.""Several days later Carvey again appeared at Sopko's workstation and again asked"how the union was doing." Adiscussion on union demands vis-a-vis company benefitsensued.The next day Carvey and Sopko engaged in a heat-ed discussion over the insurance program.During the dis-cussion Sopko remarked,"What are you coming aroundfor? All the fellows see you coming around.Are you tryingto paint a bad picture that we are real chummy,to scare themen off?"Carvey replied that he "only had one thing inmind...the workers'welfare."According to Carvey, heasked Sopko"from time to time how the union was doing."Carvey said he was "interested in why the employees wouldwant a union"and discussed with him improvements whichthe Union was seeking.Along this line he asserted that theemployees'insurance plan and its wages were as good asan .n December Carvey was talking to several employeeswhen Sopko approached.Carvey ceased the conversationand said, "Be careful what you say to this guy because everytime that you say anything he writes everything down.Sopko asked, "What do you mean Matt?"Carvey answered,"Every time I say anything,you report me." Sopko said, ". if you are telling the truth,you ain't got nothing to wormabout." Sopko bussed Carvey on the forehead and left.1One or two weeks before the election Carvey remarked toseveral employees that if the employees selected the Unionthe Respondent would"probably move it to Alabama orCanada'and that if the Respondent knew the employeeswho voted for the Union their `jobs would be through" ifthe Union lost.Carvey testified that he "asked the fellowsif they had any stuff ready for shipment to go to Alabama,"but denied stating that"most probably if you voted for theunion the company would move to Alabama."He did notspecifically deny that if the Respondent knew the employ-ees who voted for the Union"theirjob would be through"if the Union lost. Carvey's denegation is not credited.Sixth:The activities ofSupervisor Gene Colbourn:On May28 Supervisor Gene Colbourn among other things askedemployee Robert Barnes what he "thought about the unionsituation."Barnes answered, " . . .itwould do Whiting a lotof good."Colbourn responded that"he didn't thing thatWhiting really needed a union"and that the employees"had pretty good benefits the way it was without having topay union dues and stuff."Colbourn did not testify. Barnesis credited.Seventh:The activities of Supervisor Roy Estes:Two or11Carvey testified,"Iasked him how the union was going.He said,'very good.'He said he's gotabout60 percent of the cards signed .Ipasseda comment about that time that signingcardsdon't meannothing Theysigned them just to haveyou get offtheirback....I told him that I didn'ttrust unions either, because they will sellyou out. .I also said thatyou havea bunch of crooked union officials "12The foregoing is the testimony of employeeJohn J Wrobel which theTrial Examiner accepts as the best recollection of what transpired503three weeks before the election employee David Cizunasappeared at Supervisor Roy Estes' office to purchase a pairof safety shoes. Estes advised Cizunas that since the keyswere not available he would have to wait until the followingnight to purchase the shoes. Estes added that if there hadbeen a union at Whiting, Cizunas "would be sent home fornot wearing safety shoes."On June 15 Estes remarked to employee William J. Sliep-ka, after a discussion had ensued over the transfer of anemployee from a higher paying operation to a lower payingoperation, that "in a union shop if a man was taken off ahigher paying machine and put on a lower paying machine,his wages would be decreased to that lower grade scale."This was a deviation from the then practices in the plant.On July 11, shortly after employee Robert Barnes hadvoted, in passing Estes he asked Estes whether he had voted.Estes said that he "wished he could."13 He added that"Whiting didn't need a union" and that if Barnes "didn'tlike the waz it was at Whiting" he "should seek employmentelsewhere.He said that ` the union was nothing but abunch of crooks or grafters." Estes asked Barnes whether heknew Coy Land. Upon receiving an affirmative answerEstes said, "I wouldn't want to be in Cory [sic] Land'sshoes." He added that "there was certain people aroundWhiting going to make it tough for him."Estes denied the foregoing specific conversation; howev-er he admitted that he had discussed the Union with severalemployees, that he told employees "Whiting didn't need aunion to get the employees benefits," that the benefits inexistence inWhiting now were sufficient," that he askedemployees their opinions as to whether the Union wouldwin or lose and how the election was coming along, and thathe was "interested in the possibility of the election." TheTrial Examiner discredits Estes' denials.Eighth:The activities of SupervisorMarionMichalski:During the month of January 1970 employee Edward Cow-en complained to Supervisor Marion Michalski about thecold in his section of the plant. At thetimehe was wearingunion buttons on his heavy red flannel shirt. Michalskiresponded, "If you get rid of the buttons, maybe you willget heat over here." Michalski confirmed the incident ex-cept he quoted himself as saying, "By the way, if you weren'tweighed down with all those buttons you ... would proba-bly tend to size better." (The references was to Cowen s job.)The Trial Examiner credits the version of Cowen as themore plausible description of the incident.Ninth: The activities of Supervisor J. B. Noah:On May 22employees Ed Harter and Paul Sopko were talking. Supervi-sor J. B. Noah joined the conversation. Among other thingsNoah said that the Company was "behind in some things,but the company could take care of all that," that the em-ployees "didn't need a union." He also said the Companywas behindin insuranceand that "the company would-takecare of things." Noah did not remember the conversation.The Trial Examiner considers Sopko to be a veracious wit-ness.Tenth:The activities of SupervisorLeonard Pikarski:About 6 weeks before the election employees LeonardMunson and Edward Cowen (who testified about the inci-dent set out below) with about seven other employees were"griping" as Supervisor Leonard Pikarski approached be-cause their hours had been cut down from 9 to 8 hours aday.14According to Munson and Cowen, whom the Trial Exam-iner credits, Pikarski said that the Union would not get inbecause Supervisors Marion Michalski and Fred Willman17Estes admitted this remark14Testimonyof Pikarski 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere in the routing office at that time "going through theboxes trying to find some more work" to put the hours upto 55. He said that the Company would "put [the employees]up on hours and maybe give [them] a nickel later on' and"everybody will be happy and not vote for the union." Atthe time the employees were working 45 hours a week; priorto the election the employees' hours were increased to 55hours a week. 15Eleventh:The activities of Assistant Personnel DirectorJohn Roberts:Around May 15 AssistantPersonnelDirectorJohn Roberts asked employee Paul Sopko if he "had heardthe union wasgettinin." Sopko answered, "Yes" and add-ed thatSam Parish(a union representative) had made thestatementthat he would not give up until he had WhitingCorporation. Roberts admitted the conversation which hereported to Harley A. Bauch, personnel director.Twelfth: The activities of Supervisor CharlesWalls:Em-ployee Paul Sopko described several incidents involving Su-pervisor Charles Walls, the first of which occurred aboutMay 23. Employee Edward Goodwin and Sopko who wereknown to. Walls as union supporters 16 were departing for acoffeebreak during which they were going to "check onsome of the newer men,on cards." Walls ordered Goodwinto return to his crane and Sopko to his work area. Wallsremarked, "Two can play this game ... you are only allowedone coffeebreak." Sopko protested to no avail. Prior to thisdate the employees had enjoyed two coffeebreaks. Wallsrecalled theincidentbut denied he had said, "Two can playat this game."Around June 18 while employee Wally Wrobel was atSopko's worktableWalls inquired of Sopko if he stillthought the Union had a chance. Soppko answered, "Yes,bigger than ever." Walls turned to Wrobel and asked, "Howabout that Wally?" Wrobel answered, "Sure it isgoing to getin."Walls knew that Sopkowas a unionpartisan.Wallsadmitted that he had asked Wrobel whether he thought theUnion would win.On June 23 Walls approached Sopko and asked, "Do youreally think thatwe need a unionhere?" Sopko answered,"Yes" "Why," Walls inquired. Sopko answered that theemployees would achieve better insurance, better wages,better hospitalization, and 'betterretirement.Walls re-sponded, "You are going to have to go on strike to getthem." Sopko said that is what the Union has strike fundsfor.Walls remembered the conversation but specifically de-nied that he said that "the employees would have to go outon stake toget them,or those benefits."Around the 17th of June Sopko was at his work stationwith several employees. Walls told him that he really didn'tneed a union, that he had always been able to take care ofhimself.Walls asked him what he was after. Sopko an-swered, "Union representation." Walls' version of the con-versationdiffered.Around June 27, Walls asked employee Donald Fredrick-son, "What are you mad at the company for?" Fredricksonresponded that he wasn't mad but felt that "wages shouldbe such that everybody would know what the other personis getting."During the conversation Walls said he had beenliberal inhis weldingtests and"indicated that were theunion to getin that the men would be required to take a15 In that the increasein hours to 55 was not alleged in the complaint asan unfair labor practicethe TrialExaminer will make no 8(a)(1) finding inregard thereto However,it is the Trial Examiner's opinion that the effectua-tion of a 55-hourweek,during the election campaignperiod,under thecircumstances detailedabove,constituted interference with the election16Walls learnedthat Sopko and Goodwinwere unionsupporters on thelastMondayinMay when he returnedto work after sufferinga hip injurytheytold us," hetestified.welding test every six months" and "if th ey failed it, theywould have to wait another six months before they wouldhave an opportunity."Walls said he was surprised atFrednckson's attitude and that he had never given him anyproblems. He said that he had "putin a raise" for him. Wallsalso said that "coffee breaks would probably be shortened."While Walls' version of this conversation differed the TrialExaminer credits Fredrickson.17Thirteenth:The Trial Examiner considers that the shovingincident between employee Sopko and Supervisor FredWillman which occurred while Sopko was passing unionleaflets to be of such an innocuous nature that no findingsare made in respect thereto.Fourteenth:(a) The Trial Examiner finds that by the inter-rogation of Supervisors Peter Butkus, Gene Colbourn, MattCarvey, John Roberts, and Charles Walls above detailed,the Respondent interfered with, restrained, and coerced em-ployees in theexerciseof the rights guaranteed by Section7 of the Act and thereby the Respondent violated Section8(a)(1) of the Act. These interrogations which occurred inthe context of other unfair labor practices were for the clearpurpose of eliciting information in aid of the Respondent'santiunion campaign. Moreover, the Respondent has shownno proof that such questioning was pursuant to theEmployer's legitimate businessinterests.Cf.N.L.R.B. v.Winchester Spinning Corporation,402 F.2d 299 (C.A. 4).Apropos is the language of the court inN.L.R.B. v. BuildersSupply Co. of Houston,410 F.2d 606, 609 (C.A. 5), enfg. 168NLRB No. 29, as modified:[The] interrogation was coercive since it took place inan atomosphere of active opposition to the union,Bourne v. N.L.RB.,332 F.2d 47, 48 (2d Cir., 1964),without explanation to the employees of the purpose ofthe questioning and under circumstances indicatingthat it had no legitimate purpose,Edward Fields, Inc.v.N.L.R.B.,325 F.2d 754,758-759 (2d Cir., 1963), andwas unaccompanied by any assurancesagainst repris-als,see N.L.R.B. v. Lorbes Corp.,345 F.2346, 348 (2dCir., 1965).... for the testof interference,restraint, and coerciondoes not turn on the success of the conduct directedagainstan employee. It is a violation of the Act if the questioninngtakes place under circumstances which impart to it a tend-ency to interfere with the freeexerciseof rights under theAct." Murray Ohio Manufacturing Co.,155 NLRB 239, 240.Moreover, the questioning "must be viewed and interpretedas the employee must have understood the question and itsramifications."Hughes & Hatcher, Inc.,393 F.2d 557 (C.A.6).Thus the interrogations were clearlyunlawful.(b) In the light of the entire record and in the context usedthe Trial Examiner finds that:1817 In respect to the allegedconversationbetweenWalls and employeeArthur Kroppthe Trial Examiner is of the opinionthatthe GeneralCounselhas not established thatitoccurredas alleged by a preponderance of theevidence18TheTrial Examiner is well aware thathundredsof cases touch on thesubjectsof this Decision and among others has considered the cases cited bythe Respondent,General Counsel, and Charging Party. Thetest of unlawfulconduct underSection8(a)(l) of the Act is whether "it maybe reasonablysaid" that the conduct engagedin by the employer "tends to interfere withthe free exerciseof employees'rights underthe Act "Time-O-Matic, Inc v.N L R B,264 F 2d96, 99(C A. 7). As was said inJoy Silk Mills, Inc v.NLRB ,185 F 2d 732, 743-744,..ithas been consistently held that the question is not whether anemployeeactuallyfelt intimidated but whether the employer engaged inconduct whichmay reasonably be said to tendto interfere with the freeexercise of employee rights under the ActMoreover, "It is well established that illegal interference need not besuccessful to be accountable."GeneralElectricCo v. N LR B,400F.2d 713(C A. 5) WHITING CORP.1.The Respondent, by Supervisor Matt Carvey's remarkto employee Paul Sopko on May 22 that fellows like him"didn t needa union,impressedemployees with the futilityof choosinga union andthereby violatedSection8(a)(l) ofthe Act.192. The Respondent, by Supervisor Matt Carvey's remarkto several employees I or 2 weeks before the election that,if the Unionwas selected, it would "probably move [theplant] to Alabama or Canada" and, if the Respondent knewthe employees who voted for the Union, their `jobs wouldbe through," threatened employees with reprisals if theyselectedtheUnion as theirbargaining agentand therebyviolated Section 8(a)(1) of the Act 203.The Respondent, by Supervisor Matt Carvey's repeat-ed approaches to employee Sopko, the leading union pro-tagonist, during the election campaign for the purpose ofunion discussions in full view of other employees inhibitedemployees in the exercise of rights guaranteed by Section 7of the Act and thereby the Respondent violated Section8(a)(1) of the Act 2l4.The Respondent, by Supervisor Gene Colbourn's re-mark to employee RobertBarnes onMay 28 that "he didn'tthink thatWhiting really needed a union" and that theemployees "had pretty good benefits the way it was withouthaving to pay union dues and stuff," impressed employeeswith the futility of choosinga union astheir collective-bargaining agent and thereby violated Section 8(a)(1) of theAct.5.The Respondent, by Supervisor Roy Estes' remark toemployee David Cizunas 2 or 3 weeks before the electionthat if the Union had been in Whiting he would have becit"sent home for not wearing safetyshoes," implied a dep-rivation of a benefit if the Union were selected as the collec-tive-bargaining agent and thereby violated Section 8(a)(1)of the Act.6. The Respondent, by Supervisor Roy Estes' remarks toemployee William J. Sliepka on June 15 that "in a unionshop if a man was taken off a higher paying machine andput in a lower paying machine, his wages would be de-creased to that lower gradescale,"contrary to theRespondent's present practice, impressed employees withthe loss of a benefit if the Union were selected as the collec-tive-bargaining agent and thereby violatedSection 8(a)(1)of the Act.7.The Respondent, by Supervisor Roy Estes' remark toemployee RobertBarnes onJuly 11 that "Whiting didn'tneed a union," impressedemployeeswith the futility ofselecting the Union as their collective-bargaining agent andthereby violated Section 8(aXl) of the Act.8.The Respondent, by Supervisor Roy Estes' remark toemployee Barnes on July 11 that he would not want to bein "Cory [sic] Land's shoes," a known union partisan, be-cause certain people at Whiting would make it "tough forThe Trial Examineris convincedthat the8(axl) findings herein meet thetest.In applyingthe test,of course,itmust be reckonedthat the employees,as workers,are dependent to a great extent upon theemployer'ssufferanceand that theemployees'responseto the wordsspoken and action taken is thatof a workerbound byhis station in life, and circumscribed by his fears,hopes,and aspirations"[W]ords must be judgedby their likelyimport to (anemployer`s) employees. "WausauSteelCorporation v N.L.R.B.,377 F 2d 369,372 (C.A. 7). See alsoN L R B v. Trojan Powder Company.135 F.2d 337, 339(C.A. 3), whereeffect was given to the employer's statement as it was "capa-ble of being understood[by the employees]....even though the words arechosen with a fine sense of Victorian delicacy."19N.L R B. v. Bailey Co.,180 F.2d 278, 279 (C.A. 6);The Trane Co,137NLRB 1506,1510;BrandenburgTelephone Co.,164 NLRB 825, enfd 408F 2d 377 (C.A 6).20 North VernonDivisionof ThompsonInustries,Inc,169 NLRB No. 6221Cf Hawthorn Company ADivisionof Kellwood Co,166 NLRB 251505him," threatened employees with reprisal if they favored theUnion and thereby violated Section 8(a)(1) of the Act.9.The Respondent,by Supervisor Marion Michalski'sremark to employee Edward Cowen during January 1970,to wit, "If you get rid of the[union]buttons, maybe you willget heat over here,"impliedly promised a benefit for uniondisaffection and thereby violated Section 8(a)(1) of theAct 2210. The Respondent,by Supervisor J. B. Noah's remarksto employee Ed Harter and Paul Sopko on May 22 that theemployees"didn'tneed a union" and that although theCorn pan^t was behind in some things it would"take care ofallthat,'impressed employees with the futility of choosingthe Union as their coll ective-bargaining agent and promisedemployees economic benefits,and thereby violated Section8(aXl) of the Act.11.The Respondent,by Supervisor Leonard Pikarski'srepresentation to employees about 6 weeks before the elec-tion that arrangements were being made to increase work-ing hours,impressed employees that an economic benefitwould be given to discourage union activities and therebyviolated Section 8(a)(1) of the Act.12. TheRespondent,by Supervisor Charles Walls' direc-tion to employees Edward Goodwin and Paul Sopko,known union partisans, about May 23 to refrain from acoffeebreak,together with the remark "Two can play thisgame,"discouraged union activiby deprivin employeesof a benefit and thereby violated Section 8(axl) of the Act.13.TheRespondent,by Supervisor Charles Walls' re-mark to Paul Sopko on June 23 that the employees wouldhave to "go out on strike"to get better insurance,wagges,hospitalization,and retirement benefits, impressed employ-ees with the futility of choosing a union as their collective-bargaining agent and thereby violated Section 8(aX1) of theAct.14.TheRespondent,by Supervisor Charles Walls' re-mark to employee Donald Fredrickson that if the Unionprevailed welding tests would be required every 6 monthsand those who failed would have to wait another 6 monthsfor another opportunity to take the test,contrary to theemployer's present"liberal" policy,threatened a reprisal ifthe employees chose the union as collective-bargainingagent and thereby violated Section 8(aXI) of the Act.Fifteenth:Having found that the Respondent engaged inviolations of Section 8(aX1) of the Act between the date offiling the petition for the election and the date of the elec-tion,the Trial Examiner finds that the Respondent unlaw-fully interfered with the employees' exercise of a free choicefor or against a bargaining representative. "Conduct viola-tive of Section 8(a)(l) isa fortioriconduct which interfereswith the exercise of free and untrammeled choice in anelection."Dal-Tex Optical Company,Inc.,137NLRB 1782,1786.The Trial Examiner finds that by reason of unlawful in-terference the election conducted on July 11,1969, shouldbe set aside and held for naught 23CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof the Act.2.The Respondentis engagedin commerce within themeaning of Section 2(6) and(7) of the Act and it will effec-22 Cf.Lexington Metal Products Company,Divisionof Fern ManufacturingCorporation,166 NLRB 878.2"If an electionwere won by the employerthrough illegal conduct andin violation of law, the Unionwas wronged and it had a right to have suchan election set aside"N.L.R B v. Plaskolite Inc,309 F.2d 788, 790 (CA. 6). 506DECISIONSOF NATIONALLABOR RELATIONS BOARDtuate the purposesof the Act for jurisdictionto be exercisedherein.3.By interfering with,restraining,and coercing its em-ployees in the exercise of the rightsguaranteed them bySection7 of the Act, the Respondenthas engaged in unfairlabor practices within the meaning of Section 8(ax 1) of theAct.4. TheRespondentunlawfully interfered with the repre-sentation electionconductedon July It, 1969;said electionshould be vacated and another election directed.5.All productionand maintenance employees of theWhiting Corporation at its Harvey,Illinois,plant but ex-cluding office clerical employees,expediters, laboratory em-ployees, professional employees,guards and supervisors asdefined inthe Act,as amended, constitute a unit appropri-ate for thepurposes of collectivebargainingwithin themeaning of Section9(b) of the Act.246.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section2(6) and (7) of theAct.THE RECOMMENDED REMEDY 25It havingbeenfound thatthe Respondent has engaged incertain unfair labor practices,it is recommended that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policiesof the Act.The Trial Examiner further recommends as requested bythe General Counsel that Lemmie Cogar be reimbursed forwages lost,in accordancewith theBoard's usual practice,when Cogar was unlawfully sent home 12 minutesearly onJuly 11, 1969.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and con-clusions of law and upon the entire record in this case, it isrecommended that the Respondent,its officers,agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a) Interfering with,restraining,or coercing employees inthe exercise of their rights of self-organization by threats ofreprisals, promises of benefits,or withholding of benefits.(b)Unlawfully impressing em loyees with the futility ofselecting the Union as their collective-bar aining agent.(c)Unlawfully creating the impression of surveillance ofem loyees' union activities or desires.(d) Unlawfullyinterrogating any of its employees as totheir union activities.(e) In any other related manner interferinwith, re-straining,or coercing its employees in exercise of'gtheir rightsguaranteed in Section7 of the Act.2. Take the following affirmative action which will effec-tuate the policies ofthe Act:(a)Reimburse Lemmie Cogar in accordance with therecommendation set forth in the "Recommended Remedy"herein.(b) Post at its Harvey,Illinois, lant copies of the attachednoticemarked"Allpendix."26 Copies of said notice, onforms provided by the Regional Director for Region 13,after being duly signed by Respondent's representative,shall be postedby itimmediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered,defaced,or covered by anyother material.(c) Notify the Regional Director for Region 13, in writing,within 20 days from the receipt of thisDecision,what stepshavebeen takento comply herewith??IT IS FURTHER RECOMMENDED that the election conductedherein on July 11, 1969, be vacatedand set asideand thata second election by secret ballot be conductedamong theemployees in the unitfound appropriate, at such time as theRegionalDirectorfor Region 13 deems appr nets. It isrecommendedthatthe RegionalDirector shall direct andsupervisethe election subject to the National Labor Rela-tions Board Rulesand Regulations.IT IS FURTHER RECOMMENDEDthatthe complaint be dis-missed insofar as it allegesviolations of the Act, other thanthose found in this decision.24 Thisunit was incorporated in the stipulation for certification upon con-sent election executedby theparties and approved by the Regional Director.25 TheCharging Party requests that the Trial Examiner recommend abargaining order rather than a second election.However,the Charging Partysuggeststhat "should there be a question concerning the majority status ofthe Union,and the closeness of the election not form the basis for a bargain-ing order,the Board may make an administrative determination of the statusof the authorization cards in the custody of the Regional Director, 13thRegion,National Labor Relations Board,which cards will evidence suchmajoritystatus"But, if majority status exists based upon a card count adifferent criterion is applied, for the Supreme Court has said:"The Board's authority to issue such an order[bargaining order] on a lessershowing of employer misconduct is appropriate,we should re-emphasize,where there is also a showing that at one point the Union had a majority."NL.R.B. v. Gissel Packing Co,395 U.S 575.The Board's Rules and Regulations do not provide for a Trial Examiner'smaking an administrative determination of the status of authorization cards.Thus,although ment may be found in the ChargingParty's request for abargaining order,the Trial Examiner for this reason refers the ChargingParty's request for a bargaining order remedy to the Board.26 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations, and Recommended Order herein shall, asprovided in Section 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions and order,and all objectionsthereto shall be deemed waived for all purposes.In the event that the Board'sOrder is enforced by a Judgmentof a UnitedStates Court of Appeals, thewords in the notice reading"Posted by order of the National Labor RelationsBoard"shall be changed to read "Posted pursuant to a judgment of theUnited States Court of Appeals enforcing an order of the National LaborRelations Board."27 In the event that this Recommended Order is adopted by the Board, thisprovision shall be modified to read:"Notify said Regional Director, inwriting,within 10 daysfrom the date of thisOrder,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTinterferewith the rights of our employ-ees to engagein union activities or choosea union asa bargainingagent bythreatsof reprisals,promises ofbenefits,or withholdingbenefits.WE WILL NOT unlawfullyinterrogate our employeesabout theirunionactivities.WE WILL NOTunlawfully *ress our employees withthe futilityof selectingthe Unionas their bargainingagent.WE WILL NOT indicate in any way thatwe are keepingourselves informedconcerning our employees' unionactivities or desires.WE WILL NOT send our employees home for lawfully WHITING CORP.talkingin favor of the Uilion and will reimburse Lem-mie Cogarfor wageslost becausewe senthim home fortalking in favor of the Union.WE WILL NOT deprive our employees of benefits if theylawfully wear union buttons.The Act gives all employees these rights:To organizethemselvesto form, join, or helpunionsTo bargain as a group for the representativesthey chooseTo act together for collective bargaining or oth-er mutual aid or protectionTo refuse to do any and all of these thingsAll of you are free to becomeor remainor refrain frombecoming or remainingmembers of any labor organizationincludingUnited Steelworkers of America, AFL-CIO.WHITING CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions may be directed to the Board's Office, 881U.S. Courthouse and Federal Office Building, 219 SouthDearborn Street, Chicago, Illinois 60604, Telephone 312-353-7572.TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: Pursuant to an orderof the National Labor Relations Board consolidating Case13-CA-9366 with Cases 13-CA-9250 and 13-RC-11866'(in which latter cases the Trial Examiner had issued a deci-sion on April 7, 1970), and reopening the instant proceed-ings, this matter came on for hearing on June 8, 9, 10, and11, 1970, at Chicago, Illinois. Each party was afforded a fullopportunity to be heard, to call, examine and cross-examinewitnesses, to argue orally on the record, to submit proposedfindingsof fact and conclusions, and to file briefs. All briefshave been carefully considered by the Trial Examiner.2In its Order the Board provided that:(Ulpon the conclusion of such hearing, the Trial Exam-iner shall prepare andcauseto be served on the partiesof supplemental decision containing any additionalfindings of fact, conclusions of law, and recommenda-tions based on the evidence received pursuant to theprovisions of this Order, and that following service ofsuch supplemental decision upon the parties, the pro-visions of Section 102.46 of the Board's Rules and Reg-'Upon motion of the Charging Party, joined in bythe GeneralCounsel,the Trial Examiner ordered Case 13-RC-11866 severedfrom Case 13-CA-9250 and Case13-CA-9366 andremandedCase 13-RC-11866to the Re-gional Driector for Region 13.2 A part of the Board's Order provided that"the consolidate proceedingbe remanded for hearingbefore TrialExaminer Lowell Goerlich for thepurpose of receiving additional evidence on the allegations of the complaint,as amended, issued in Case13-CA-9366 "507ulations,Series 8,as amended,shall be applicable tothe filing of exceptions and brief to the supplementaldecision as well as to the TrialExaminersDecisiondated April7, 1970,as corrected.The sole issue raisedby thecomplaintin Case 13-CA-93663iswhether the alleged involuntary retirement of Cent-rellWilson,an overhead crane operator,on September 17,1969, was effectuated by the Respondent for the purpose ofdiscouraging membership in a labor organization in viola-tion of Section 8(aX3) of the National Labor Relations Act,as amended,herein referred to as the Act.Upon the whole record and upon his observation of thewitnesses the Trial Examiner makes the following:FINDINGSOF FACT, CONCLUSIONS, ANDREASONS THEREFORThe Respondent's Employees' Retirement Plan providesthat the "Normal Retirement Date of an Employee shall bethe last day of the calendar month coincident with or nextfollowing the date on which he attains age sixty-five....Upon attaining his Normal Retirement date every Emplo -ee shall thereupon be retired from employment with theCompany, unless the Company permits him to continue inits employment thereafter and he does so continue."Centrel Wilson, who was born on May 9, 1903, reachedhis 65th birthday in the year 1968. As was the Respondent'spolicy he was interviewed by Personnel Director HarleyBauch in reference to his benefits in the retirement plansometime during his 64th year. At such time the benefitsunder the plan were explained to him. Apparently Wilsonwas not ready for retirement for he requested that he bepermitted to work an additional year. Bauch granted therequest on condition that there would be availability ofwork and that he would retain the ability to do the job aIn June 1969 Wilson joined the Union. He attended ap-proximately three union meetings. At a June 1969meetingWilson circulated a pay stub among the employees attend-ing, reflectinga pension payment which his brother hadreceived from Allis-Chalmers, a plant organized by the Un-ion.Wilson told the employees present that he thought that"it was quiteniceto receive that much." Wilson later tookthe check stub to the Employer's plant where for 3 days itwas exhibited to employees by Wilson and employee Sopko.Wilson also carried a pencil in his shirt pocket, attached towhich was a clip bearing the words "Go Go Steel Workers."Many other employees carried like clips, some of whomwere not unit employees. Additionally Wilson engaged inunion discussions with other employees. Such was the scopeofWilson's union activities .5On June 11, 1969, "your In-Plant Committee" distributeda leaflet in which, among other things, appeared:Pension-A.C. and Bliss do have a $6.50 x years plan.Get an A.C. contract and look at page 38, par.222 (a)and see for yourself. They have a $400.00 age 60 plan,look at page 39, par. 222 (G). Mr. Wilson, a Janitor, isreceiving a pension of $362.00 a month from the Pen-3The charge in Case l3-CA-9366 was filed by theUnited Steelworkers ofAmerica, District 31, Sub-Dis 5, herein referred to as theUnion,on Septem-ber 22,1969, and served upon the Respondent,Whiting Corporation, onSeptember 23, 1969.Wilson testifiedthat Bauch said as long as he was doing a good job andthere wasn't and"kick"on his workhe could stay until July 1970,a monthafter his son was to be graduated from high school.SEmployee Henry Clyde Holly testifiedthat he had discussed the checkstub withSupervisorJohn W. Campbell andCampbell had admitted that hehad seen the stub.Campbell deniedHolly's testimony.Joe Kuttadmittedthat he had seen thepencilclips but denied any knowledge of the check stubincident as did Bauch 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDsionPlan for 27 years of service. Check! his check wasshown to the group.According to Sopko,lie passed a copy of the leaflet to arepresentativeofmanagement.The pensionissuewascommentedupon frequently by both the Union and theRespondentduring the electioncampaign.Wilson continued to work for the Respondent until Sep-tember 17, 1969. After January 1969he commenced slip-pingin his operation of the overheadcrane, a job which hehad been filling for 13 years, in thestructuralsho. Accord-ing to Bauch he had received reports from SuppervisorsCampbell and Kutt and Safety Director Mackie thatWilson's abilityas a craneoperator was deteriorating ("thefact that he was creating hazards"). Campbell reported toBauch, "We are going to have to do something with Wilson.He is liable to Burt someone." " Among other incidents,Mackie reported the Kimbro incident to Bauch.6 Kutt re-ceivedcomplaintsabout Wilson's work performance fromseveralemployees. Employee Frank Kimbbro, the employeewho had received the injury noted above, remarked to Kutt,"Joe, you betterdo somethingabout that man up in thecrane.... He isgoingto hurt somebody."Around 8:30 a.m., on September 17, 1969, Wilson wasengaggedin liftinga trackmobileframe.A trackmobile frameweighs'between 500 and 1,200 pounds. In orderto elevateitby crane two plate hooks are attachedto eachside of it.These are attached to chains extending from the crane'strolley. In that theframeis higher on one side and lies offbalance, one hook is placed lower than the other causingslackin oneof the chains. Thus, as thechains arepulled upone chainbecomes taut before the other. As the latter chainbecomes taut a "jerk" is caused. At this point, if the trolleyisnot properly centered over the frame, the frame, as itleaves the floor, will swing to and fro. Floormen place thehooks and hold them to the frame until the chains becometaut, whereupon they step aside and the frame is lifted fromthe floor. Crane operator Henry Clyde Holly described theprocess and how a competent crane operator would performthe lift of a trackmobile frame, " . . you would pick it upslow by pullin the hoist up and not holding it. You holdit until about all the slack is out of it, then you stop it. Thenyou start up again. And after you get it up even ... thoughby you taking it slow like that, with it one sided, its goingto jerk anyway.... One chain is taut, the other is loose whenitsetsup straight itself,mostly comes up itself, and itstraightens itseupand jerks."On September IF, 1969, H. Andy Hashin and Paul Kime-ro were the floormen. After the hooks were placed on thetrackmobile, Hashin motioned to Wilson to make the lift.The trolley was not centered over the load and the loadswung toward the side where Hashin was located. Hejumped in order to avoid a collision with the frame. Hashinlooked up at Wilson and shouted "G---d--- it, what's thematter with you? Can't you see?" Wilson "just grinned."Hashin reported the incident to Supervisor Kutt remark-ing, "By G---, Joe, if you don't do something about this guyWilson, I am going to the front office. I'm not going to gethurt." Kutt said he would look into itand againtalk withHashin.Later Kutt contacted Hashin at which time Hashinsaid,"My G--, Joe, I will have to quit. I don't want to getkilled. I don't want to get crippled up." About noon Kutt6 During the winter prior to Wilson's retirement,Wilson "plopped" a loadover Frank Kimbro Kimbro wasrequired to attend first aid; an icepack wasplaced on his foot.called Bauch and told him that they would "have to havea little talk with Wilson." Kutt and Wilson met with Baucharound 2:30 p.m. When Kutt informed Wilson of the meet-ingWilson said, "I suppose it's about Hashin."Wilson's version of themeeting isas follows: Bauch saidthat "it seemed like [Wilson's] work wasn't satisfactory. Re-flex was gone" and that he could not "operate like [he] hadbeen operating." Bauch advised Wilson that it would bebetter for him to retire; that it would be for his best interests.Wilson asked whether he could "go on a broom or some-thing" until July 1970.Bauchreplied, " .. , we ain't gotnothin like that much now. We want to save it for the othermen." Bauch said that he had nothing Wilson could do.Wilson responded, "I might aswell retireright now." Bauchexplained Wilson's pension benefits.Wilson signed Pension Form 2 dated September 17, 1969,which provided for pension payments of $108.76 a monthand a lumpsum benefitin the Profit Sharing Trust of $6,942.54 as of "9/30/69." Wilsonsignedunder the language,"It is my desire to retire effective September 17, 1969."According to Bauch when Wilson and Kutt appeared inhis office he related the incident involving Hashin and stat-ed that he had heard of other instances which indicatedWilson's ability to operate a crane was deteriorating. Wilsonresponded, "It looks like I better retire. I think I will retireright now." Bauch asked Kutt what he thought. Kutt re-plied, "Harley, you have the situation" and left. Bauch thenobtainedWilson's file and discussedhis pensionbenefitswith him. Wilson signed the retirement form above noted.At the time the amount of his profit-sharing benefit had notbeen computed. Wilson started out of theroom but imme-diately returned and said "I would like to work longer."Bauch said that he could not grant the request.Bauch testified thathe was a memberof the Safety Com-mittee and that at the time Wilson appeared at his ofice theCompany was "superconscious" over the subject of safetybecause one of the Company's service departmentengineershad lost his life in July 1969, through an accident in theplant.Bauch said that he had first planned to submit Wilson'scasefor an evaluation' to the Safety Committee which wascomposed of Bauch, the plantmanager andthe safety direc-tor, but that Wilson's decisionto retire rendered that unnec-essary.ch denied that during the retirement interview withWilson union considerations had been weighed.According to Kutt,Bauchtalked to Wilson about hisperformanceand thathe was "getting a lot of reports. 11He talked about safety and the Hashm incident. Wilsoncommented,"Looks like they don't want me around here.Imightas well retire." Bauch asked Wilson when he intend-ed to retire. He answered, "Right now." At this point Kuttleft the meeting.The Trial Examiner is of the opinion and finds that eventhough the evidence was construed most favorably to theGeneral Counsel, the General Counsel has not establishedby a preponderance of the testimony that the Respondenthas committed the unfair labor practices charged in thecomplaint. Accordingly, the Trial Examiner recommendsthat the complaint in Case 13-CA-9366 be dismissed in itsentirety.7 If the Safety Committee's evaluation required that an employee be re-moved from his job for safety considerations, it was the policy of the Compa-ny to try toeffect a transfer for the employee if he had"value as far as theCompany wasconcerned,and he was under retirement age." Wilson did notavailhimselfof a SafetyCommittee evaluation.